Citation Nr: 0120618	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1970 and from January 1975 to October 1975.  

The present case arises out of a September 1998 rating action 
prepared by the aforementioned VA regional office (RO), and 
was perfected for appeal in January 1999.  A hearing at which 
the veteran testified was conducted by the undersigned at the 
RO in May 2001.  Thereafter, a transcript of this hearing was 
associated with the claims file, and the appeal was forwarded 
to the Board of Veterans' Appeals (Board) in Washington, DC.  


REMAND

Under applicable criteria, establishing service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the veteran contends that he developed PTSD as 
a result of his combat experiences in service.  In this 
regard, the evidence of record confirms that the veteran 
engaged in combat in Vietnam, as he was awarded the Combat 
Infantryman Badge, having apparently served in Vietnam for 2 
years and 8 months.  What the record does not presently 
contain, however, is medical evidence reflecting the veteran 
to have been diagnosed to have PTSD.  (The medical evidence 
includes the report of an examination conducted for VA 
purposes in August 1998, in connection with this claim, when 
the veteran's psychiatric diagnoses were alcohol abuse, and 
polysubstance abuse, in remission.)  It must be observed, 
however, that in his substantive appeal submitted in January 
1999, the veteran identified two locations at which he has 
received psychiatric treatment, the records of which have not 
been obtained.  Furthermore, he testified before the 
undersigned that he continues to received some form 
psychiatric treatment from the VA on a sporadic basis, which 
records have also not been associated with the file.  
Although the veteran did not specifically indicate that the 
records of this treatment would reflect a diagnosis of PTSD, 
given his reference to them in the context of this claim, 
presumably, he is at least under the impression these records 
would reflect that diagnosis.  In any event, fairness 
requires that any psychiatric treatment record the veteran 
identifies in the context of his claim should be considered 
before a final determination is entered.  Accordingly, the 
Board will defer entering its decision in this matter, until 
efforts to obtain the records to which the veteran has 
referred, have been accomplished.   

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The VCAA was 
signed into law in November 2000, and it redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Since this 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date, it 
applies to the current appeal.  38 U.S.C.A. § 5107(a).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:  

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for PTSD.  He should also be asked to 
more clearly set forth the names and addresses of 
the private medical facilities he listed in his 
substantive appeal as locations at which he 
received psychiatric treatment.  (The names of 
these facilities are not currently decipherable, 
although they appear to be the "Man Yough Health 
Center" and the "Mayview State Hospital.")  
After obtaining any necessary authorization, the RO 
should attempt to obtain copies of the records the 
veteran identifies, and in particular any records 
from the private medical facilities mentioned in 
the preceding sentence.  Copies of records of any 
psychiatric treatment provided the veteran at the 
VA Medical Center located on Highland Drive in 
Pittsburgh, PA since 1997, should also be 
associated with the claims file.  

2.  If, as a result of the foregoing development, 
it is found that the veteran has been diagnosed by 
any medical professional to have PTSD, he should be 
scheduled for another VA psychiatric examination, 
so as to reconcile what would then be a conflict in 
the medical evidence regarding the veteran's proper 
psychiatric diagnosis.   

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.  For further guidance on the 
processing of this case in light of the changes in 
the law, the RO should refer to any pertinent 
guidance that is provided by the Department, 
including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions 
that are subsequently issued.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for PTSD.  If that decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




